— In a proceeding to invalidate a petition nominating Chris Ferencsik, Garry Biggs and John Vaughan as candidates for the public offices of Mayor, Trustee and Trustee, respectively, of the Village of Lindenhurst, in the general village election of the Village of Lindenhurst to be held on March 17, 1992, the appeal is from a judgment of the Supreme Court, Suffolk County (Mullen, J.), dated March 5, 1992, which granted the application.
Ordered that the judgment is affirmed, without costs or disbursements.
”[T]he requirement of Election Law § 6-132 that the subscribing witness make a signed statement as to the total number of signatures on the petition sheet to which [the statement] is appended is '[essential to the integrity of the petition process’ ” (Matter of Harfmann v Sachs, 138 AD2d 550, quoting Matter of Jonas v Velez, 65 NY2d 954, 955). Election Law § 15-108, which provides for the nomination of candidates for elective village offices, contains a provision almost identical to that provision of Election Law § 6-132. The requirement that the witness’s signed statement include the number of signatures on the petition sheet was clearly not satisfied in this case. Therefore, the court properly invalidated the petition. Sullivan, J. P., Lawrence, Eiber and Pizzuto, JJ., concur.